Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.
Applicant’s arguments and amendments filed February 25, 2022 with respect to the claims have been considered and are persuasive.  Claims 1 to 5 and 7 to 14 are allowed with claim 6 being cancelled.
Reason for Allowance:  Claim 1 is allowed because the prior art individual or taken as a whole does not teach the low-refractive index layer provided on the light-extracting side of the non-patterned light guiding layer, wherein the out-coupling optics that includes the at least one embedded cavity is provided on the low-refractive index layer such that the low-refractive index layer is interposed between the at least one embedded cavity and the surface of the non-patterned light guiding layer on which the low-refractive index layer is provided in combination with all other features as claimed in claim 1.  Claims 2 to 5, 7, 11 and 13 depend on claim 1 and as such are also allowed.  Claim 8 is allowed because the prior art individual or taken as a whole does not teach the low-refractive index layer provided on the light-extracting side of the non-patterned light guiding layer, wherein the out-coupling optics that includes the at least one embedded cavity is provided on the low-refractive index layer such that the low-refractive index layer is interposed between the at least one embedded cavity and the surface of the non-patterned light guiding layer on which the low-refractive index layer is provided in combination with all other features as claimed in claim 8.  Claims 9, 10, 12 and 14 depend on claim 8 and as such are also allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Quach Lee/
Primary Examiner, Art Unit 2875